Citation Nr: 0313976	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-09 925A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for macular 
degeneration.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder.  

4.  Entitlement to service connection for avitaminosis.  

5.  Entitlement to service connection for malnutrition.  

6.  Entitlement to service connection for peripheral 
neuropathy.  

7.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder before November 
12, 1999.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
December 1945.  He was a prisoner of war (POW) from December 
1944 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997, June 1997, and December 
1997 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.

The Board notes that the veteran's August 1998 substantive 
appeal included a request for a Board hearing in Washington, 
DC.  Documents associated with the claims folder show that he 
failed to report for the hearing scheduled in May 2002.  

The veteran's appeal of the February 1997 rating decision 
initially included the denial of service connection for a 
foot disorder.  However, the RO resolved the matter in the 
veteran's favor in an October 1999 rating decision.  
Accordingly, that issue is not currently before the Board.  

The issue of entitlement to an initial disability rating 
greater than 30 percent for PTSD before November 12, 1999 is 
addressed in the REMAND portion of the decision, below.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran was a POW from December 1944 to April 1945.

3.  The RO denied service connection for macular degeneration 
in a June 1986 rating decision.  The veteran did not initiate 
an appeal of that denial upon notice of the decision.  

4.  Evidence received since the June 1986 rating decision 
with respect to the claim for macular degeneration is new, 
relevant, and so significant that it must be considered with 
all evidence of record to fairly adjudicate the appeal.  

5.  The RO denied service connection for hypertension in July 
1946 and November 1982 rating decisions.  In a May 1987 
decision on appeal, the Board found the last denial to be 
final and no new factual basis to grant service connection.  

6.  Evidence received since the May 1987 Board decision with 
respect to the claim for service connection for hypertension 
is new, relevant, and so significant that it must be 
considered with all evidence of record to fairly adjudicate 
the appeal. 

7.  The RO denied service connection for a heart disorder in 
a November 982 rating decision.  In a May 1987 decision on 
appeal, the Board found the last denial to be final and no 
new factual basis to grant service connection.

8.  Evidence received since the May 1987 Board decision with 
respect to the claim for service connection for a heart 
disorder is new, relevant, and so significant that it must be 
considered with all evidence of record to fairly adjudicate 
the appeal.

9.  There is no hypertension as a chronic disease shown in 
service or within the presumptive period and no competent 
evidence of a nexus between hypertension and the veteran's 
period of active duty service.  
10.  The veteran is not currently diagnosed as having 
ischemic heart disease.  There is no evidence of heart 
disorder as chronic disease in service or within the 
presumptive period and no competent evidence of a nexus 
between any current diagnosed heart disorder and the 
veteran's period of active duty service.

11.  There is no competent evidence of a diagnosis or chronic 
residual of avitaminosis.  

12.  There is no competent evidence of a diagnosis or chronic 
residual of malnutrition.  

13.  The record shows competent evidence of current 
peripheral neuropathy, at least of mild severity, without 
evidence or opinion relating the disease to infectious 
causes.     


CONCLUSIONS OF LAW

1.  The June 1986 rating decision that denied service 
connection for macular degeneration is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).
  
2.  There is new and material evidence to reopen a claim for 
service connection for macular degeneration.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The May 1987 Board decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2002).

4.  There is new and material evidence to reopen a claim or 
service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The May 1987 Board decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2002).

6.  There is new and material evidence to reopen a claim or 
service connection for a heart disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

7.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  

8.  Service connection for a heart disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

9.  Service connection for avitaminosis is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).    

10.  Service connection for malnutrition is not established.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  

11.  Peripheral neuropathy was incurred during active duty 
service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in the February 1997, June 1997, and December 1997 
rating decisions, as well as the statements of the case and 
supplemental statements of the case dated through May 2000, 
the RO provided the veteran and his representative with the 
applicable law and regulation and gave notice as to the 
evidence needed to substantiate his claim.  In addition, in a 
February 2002 letter concerning all of the issues on appeal, 
the RO explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA to 
identify and/or secure evidence needed for the appeal.  
Therefore, the Board finds that the veteran has received all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

With respect to the duty to assist, the Board notes that the 
claims folder contains service medical records, VA medical 
records, some private medical records previously submitted by 
the veteran, and reports of relevant medical examinations.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  The 
veteran has not identified or authorized the release of any 
records of recent private medical care.  The Board is 
satisfied that the evidence of record is sufficient to make 
decisions on the claims discussed herein and that the duty to 
assist is met.  38 U.S.C.A. § 5103A (2002).   

The Board notes that, concerning the adjudication of the 
first three issues listed above, the new regulations redefine 
"new and material evidence" and clarify the types of 
assistance VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) 
(2002).  However, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, the amended regulations are not for 
application.  

Finally, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of 
the appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


New and Material Evidence

In a July 1946 rating decision, the RO denied service 
connection for hypertension associated with a psychiatric 
disorder.  The RO notified the veteran of its denial by 
letter sent to the veteran's address of record, but he did 
not initiate an appeal.  There was no indication that the 
notification letter was returned as undeliverable or 
otherwise not received by the veteran.  Therefore, the June 
1946 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

In a November 1982 rating decision, the RO again denied 
service connection for hypertension.  It also denied service 
connection for a heart disorder.  Again, it notified the 
veteran of its denial by letter sent to the veteran's address 
of record, which was not returned as undeliverable or 
otherwise apparently not received by the veteran.  He did not 
initiate an appeal of the decision.  Therefore, the November 
1982 rating decision is final. Id.  

In a June 1986 rating decision, the RO denied service 
connection for macular degeneration.  The RO notified the 
veteran of its denial by letter sent to the veteran's address 
of record, but he did not initiate an appeal.  There was no 
indication that the notification letter was returned as 
undeliverable or otherwise not received by the veteran.  
Therefore, the June 1986 rating decision that denied service 
connection for macular degeneration is final. Id.     

Also in the June 1986 rating decision, the RO again denied 
service connection for hypertension and a heart disorder in a 
June 1986 rating decision.  With respect to these claims, the 
veteran appealed that determination to the Board.  In a May 
1987 decision, the Board found that the November 1982 rating 
decision denying service connection for hypertension and a 
heart disorder was final and that there was no new factual 
basis for granting service connection.  Therefore, the 
Board's May 1987 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The Board notes that, despite any action taken by the RO, the 
Board must, as a jurisdictional matter, determine on its own 
whether there is new and material evidence to reopen the 
claims in question.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (prior Board denial); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (prior RO denial).  

The RO denied service connection for macular degeneration in 
the June 1986 rating decision because it found the disorder 
not related to service.  Evidence of record at that time 
consists of service medical records, reports of VA 
examinations dated in 1946 and 1986, Former POW Medical 
History completed in February 1986, and private medical 
statements dated in 1982.  

The RO denied service connection for hypertension and a heart 
disorder in its November 1982 rating decision because there 
was no evidence of the disorders in service or within the 
presumptive period or evidence of continuous symptoms.  In 
the May 1987 decision, the Board found no new factual basis 
to allow the claims received since the rating decision.  
Evidence of record at the time of the Board decision includes 
all evidence listed above, as well as civil service 
employment records, the transcript of an October 1986 Board 
hearing, and the veteran's December 1986 statement with 
attachments.  

The Board finds that there is new and material evidence to 
reopen each of the veteran's claims.  Specifically, the 
report of a VA POW examination in September 1996 considers 
the existence and etiology of each of the disorders at issue.  
Such evidence is new, relevant to the appeal, and so 
significant that it must be considered with all evidence of 
record in order to fairly adjudicate the appeal.  38 C.F.R. 
§ 3.156(a).  Therefore, each of the claims is reopened.  
38 U.S.C.A. § 5108.   

The Board notes that, before proceeding to adjudicate the 
appeal concerning the claim for macular degeneration, 
additional development is needed.  This matter is addressed 
in the REMAND, below.  


Service Connection

As discussed above, the Board has reopened the claims for 
service connection for hypertension and a heart disorder.  
Therefore, the Board must consider each issue based on all 
evidence of record.  The Board notes that the veteran and his 
representative have had a full opportunity to address the 
merits of each claim, such that there is no prejudice to the 
veteran by proceeding on the claims at this time.  Bernard, 4 
Vet. App. at 392-94.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis, cardiovascular-
renal disease, including hypertension, and endocarditis).  

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases, 
including avitaminosis, beriberi (including beriberi heart 
disease), malnutrition (including optic atrophy associated 
with malnutrition), and peripheral neuropathy except where 
directly related to infectious causes).  The note to this 
provision explains that the term beriberi heart disease 
includes ischemic heart disease in a former POW who had 
experienced localized edema during captivity.   

Initially, the Board finds that service connection is not in 
order for avitaminosis or malnutrition.  A claim for service 
connection requires a current diagnosis of the disability at 
issue.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the record, specifically 
including the report of the September 1996 VA POW protocol 
examination, is negative for diagnosis or evidence of chronic 
residual of avitaminosis or malnutrition.  Therefore, the 
preponderance of the evidence is against service connection 
for these disorders.  38 U.S.C.A. § 5107(b).    

The record reveals current diagnoses for each of the 
remaining disorders at issue.  The Board first finds that 
service connection is warranted for peripheral neuropathy.  
VA medical records showing a diagnosis of peripheral 
neuropathy reflect disability at least mild in nature.  There 
is no medical evidence or opinion stating that the peripheral 
neuropathy is directly related to infectious causes.  
Accordingly, service connection is established for peripheral 
neuropathy as a presumptive disease for a former POW.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  

The veteran is currently diagnosed as having hypertension.  
The Board notes that some statements by the veteran recorded 
in 1986 and 1996 VA examinations refer to a pre-service 
history of hypertension.  However, because hypertension is 
not shown at his entrance to service, it is not deemed to 
have existed prior to service for purposes of adjudicating 
the service connection claim.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  Service medical records do not reflect 
diagnosis or findings of hypertension.  The Board 
acknowledges that the report of the June 1946 VA examination 
shows blood pressure recorded as 170/90 and a notation that 
the veteran had hypertension.  Ordinarily, such evidence 
would demonstrate entitlement to service connection on a 
presumptive basis as a chronic disease manifested within one 
year following separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  However, following a 
special psychiatric examination, the examination report 
further states the diagnosis as anxiety psychoneurosis with 
manifestations of secondary emotional hypertension.  This 
diagnosis does not establish the existence of hypertension as 
a chronic disability, but as a manifestation of a different 
disorder.  There is no other evidence showing hypertension as 
chronic disease within the presumptive period.  In fact, 
there is no medical evidence of chronic hypertension until 
1977, as shown in a November 1982 statement from P. Huvelle, 
M.D., which is more than 30 years after service.  Moreover, 
there is no competent evidence of a nexus between the 
hypertension and service.  Specifically, the September 1996 
VA examiner was unable to relate the disorder to service in 
any way.  

The Board notes that the veteran's representative argues in 
his September 2001 brief that the veteran's service-connected 
PTSD aggravates his hypertension.  A disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In support of the argument, the 
veteran's representative submitted a review of medical 
literature prepared by a physician, which discusses studies 
showing a connection between hypertension and various 
stressors.  However, the Board emphasizes that, although the 
article generally suggests a relationship between 
hypertension and stressors, there is no competent evidence of 
record suggesting that this veteran's hypertension is in any 
way related to his PTSD.  Certainly, an opinion concerning 
stress as a causative or aggravating factor for hypertension 
requires medical knowledge or training, which neither the 
veteran nor his representative has.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  In the absence of any 
competent evidence supporting the alleged relationship, the 
Board finds no basis for seeking a medical opinion on the 
matter.  See 38 U.S.C.A. § 5103A(d); Charles, supra.  The 
appeal is denied. 

Finally, the medical evidence of record shows current heart 
disorder, possibly dating to as early as the 1970s, with 
diagnoses including mitral regurgitation, left ventricular 
hypertrophy, bradycardia and arrhythmia with pacemaker 
implantation, hypertrophic cardiomyopathy, congestive heart 
failure, and atrial fibrillation and flutter.  The record 
reveals no diagnosis of ischemic heart disease.  In fact, the 
September 1996 VA examiner specifically determined that the 
appropriate cardiac diagnosis was not ischemic 
cardiomyopathy, but hypertrophic cardiomyopathy, which were 
not interchangeable diagnoses.  That diagnosis is confirmed 
by VA hospital records dated in January 1987.  Because there 
is no diagnosis of ischemic heart disease, despite the 
veteran's allegations of localized edema during his 
internment as a POW, service connection for heart disorder 
claimed as ischemic heart disease must be denied.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  

With respect to the remaining diagnosed heart disorders, the 
Board finds no evidence of chronic disease in service or 
within the presumptive period.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. §§ 3.303(b), 3.307(a)(3).  In fact, the November 
1982 statement from Dr. Huvelle makes first mention of heart 
disease, but with reference only to as early as 1977, many 
years after service.  Moreover, there is simply no medical 
evidence of record that links any existing heart disorder to 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Absent such evidence, the Board finds no basis 
for seeking additional examination or opinion on the matter.  
See 38 U.S.C.A. § 5103A(d); Charles, supra.  The appeal is 
denied. 


ORDER

As new and material evidence has been received, the claim for 
service connection for macular degeneration is reopened.  To 
that extent, the appeal is allowed.    

As new and material evidence has been received, the claim for 
service connection for hypertension is reopened.  To that 
extent, the appeal is allowed  

As new and material evidence has been received, the claim for 
service connection for a heart disorder is reopened.  To that 
extent, the appeal is allowed.

Service connection for hypertension is denied. 

Service connection for a heart disorder is denied.   

Service connection for avitaminosis is denied. 

Service connection for malnutrition is denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for peripheral 
neuropathy is granted.     


REMAND

The RO granted service connection for PTSD in a June 1997 
rating decision.  It assigned a 30 percent disability rating 
at that time.  The veteran appealed that decision.  In a May 
2000 rating decision, the RO increased the evaluation to 100 
percent effective November 12, 1999.  The RO construed May 
2000 correspondence from the veteran's representative as a 
claim for an earlier effective date for the award.  In a June 
2000 rating action, the RO denied the claim.  

The Board notes that the veteran's representative has phrased 
one of the issues on appeal as entitlement to an effective 
date earlier than November 12, 1999 for the 100 percent 
disability rating for PTSD.  The Board finds that such issue 
is not currently on appeal.  That is, there is no notice of 
disagreement with the May 2000 rating decision establishing 
the effective date or with the June 2000 rating decision that 
denied an earlier effective date with the 100 percent rating.  
See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200.  

However, the Board observes that the veteran appealed the 
initial disability rating of 30 percent the RO assigned.  
Because the veteran appealed that initial determination, the 
issue of entitlement to an increased evaluation for the 
period before November 12, 1999 remains in appellate status.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (if there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found); AB 
v. Brown, 6 Vet. App. 35 (1993) (on a claim for an original 
or an increased rating, such a claim remains in controversy 
when less than the maximum available benefit is awarded).  
Thus, inasmuch as the veteran simply seeks a 100 percent 
rating earlier than currently provided, that issue is still 
before the Board, although as phrased above.  The Board notes 
that, to the extent the veteran's August 2001 can be 
construed a related claim for an earlier effective date, such 
claim is encompassed within the existing appeal.  

Before the Board may proceed to adjudicate that claim, 
however, a remand to the RO is necessary.  Statements in the 
September 2001 representative's argument allege clear and 
unmistakable error in the June 1997 rating decision with 
respect to the effective date assigned for the award of 
service connection for PTSD.  The May 2002 Appellant's Brief 
specifically lists the allegation of clear and unmistakable 
error in the June 1997 rating decision as an issue for 
consideration.  The claim has not been adjudicated by the RO.  
Insofar as the claim seeks to establish an earlier beginning 
date for evaluation of PTSD, a determination on the issue 
impacts the ability of the Board to effectively and 
efficiently assess the veteran's entitlement to a disability 
rating greater than 30 percent for PTSD at all relevant times 
before November 12, 1999.  For the sake of avoiding piecemeal 
decisionmaking, the Board defers action on the issue on 
appeal pending the RO's adjudication of the claim of clear 
and unmistakable error in the June 1997 rating decision.  See 
Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001) (some claims 
are so intimately connected that, in the interests of 
judicial economy and avoidance of piecemeal litigation, they 
should be appealed together); see generally Parker v. Brown , 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992).      

With respect to the claim for service connection for macular 
degeneration, the Board notes that the report of the 
September 1996 VA POW protocol examination refers to a 
special ophthalmology examination for evaluation of the eyes.  
The report of such examination is not found in the claims 
folder and the findings therefrom are not otherwise reported 
or discussed in the general examination report.  On remand, 
the RO should inquire as to the existence of this report or 
secure an additional examination if necessary.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the 
veteran's claim of clear and unmistakable 
error in the June 1997 rating decision.  
It must provide notice of the decision to 
the veteran and his representative as 
required by law and regulation.  

2.  The RO should inquire as to the 
existence of special ophthalmology 
examination conducted in connection with 
the September 1996 VA POW protocol 
examination.  If the examination report 
is available, a copy of it should be 
associated with the claims folder.  If 
the examination report cannot be secured, 
the RO should arrange for the veteran to 
have a VA ophthalmology examination to 
determine the nature and etiology of 
macular degeneration.   

3.  The RO should then readjudicate the 
claim for service connection for macular 
degeneration, as well as the claim for an 
initial disability rating greater than 30 
percent for PTSD before November 12, 
1999.  If the disposition of either claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   
 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



